Citation Nr: 0939981	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).   

A video-conference hearing was held before the undersigned 
acting Veterans Law Judge in June 2009.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  In 
the present case, the diagnoses include dysthymic disorder, 
mild.  A claim for that disorder must be addressed in the 
first instance by the RO.  Therefore, that matter is referred 
to the RO.  


FINDINGS OF FACT

The Veteran did not serve in combat and the record does not 
include credible supporting evidence verifying the occurrence 
of the Veteran's claimed in-service stressors including a 
personal assault.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist with Development of Evidence

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO mailed the Veteran letters in May 2006 and December 
2007 that notified him of its duty to assist him in obtaining 
pertinent evidence and medical records to support his claim 
as well as requested that he submit any supporting medical 
records from private treatment.  In the letters, the RO 
informed the Veteran as to what the evidence must show to 
establish entitlement.  The letters also included the 
information required under Dingess.  The RO also requested 
that the Veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In addition, a 
supplemental statement of the case issued in October 2009 
specifically addressed evidence which may be submitted to 
demonstrate the occurrence of a personal or sexual assault.  
The letters satisfy the duty to notify.  The Board notes that 
subsequent to the issuance of the letters, the Veteran was 
afforded an opportunity to submit evidence, and his claim was 
subsequently readjudicated.  Therefore, there was no 
prejudice due to the timing of the letters.  

The record also reflects that the Veteran's service treatment 
records and VA medical records have been obtained.  The 
Veteran has provided testimony at a hearing before the 
undersigned acting Veterans Law Judge.  The Veteran has 
submitted private medical records, lay statements, and 
articles from the internet in support of his claims.  The 
Veteran has not identified any other medical records or 
evidence pertinent to his claims.  The Board is similarly 
unaware of any outstanding pertinent evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements discussed above.

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The Veteran claims that he has PTSD due to exposure to combat 
and a personal assault stressor during service.  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

When a PTSD claim is based on an assertion of in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

During the hearing held in June 2009, the Veteran testified 
that his unit was stationed in Long Binh, but after being 
there for two or three months, he started going out to 
different base camps all over Vietnam.  He reported being 
fired at by a sniper, and seeing a firefight on a river.  He 
recounted incidents in which jets dropped napalm.  He 
recounted an incident in which a plane cargo door opened and 
the plane lost so much altitude that it hit the tops of 
trees.  He also reported several other stressors during his 
hearing, and also in written statements submitted in January 
2008.  For instance, he reported an incident in which "young 
punks" riding mopeds attacked him and tried to rob him.  

The Veteran's service medical records show no findings or 
complaints related to a psychiatric disability or to an 
assault.  The report of a medical examination conducted in 
March 1971 for the purpose of separation from service 
reflects that a psychiatric evaluation was normal.  The 
report also reflects duties involving projection repair.  

The Veteran's service personnel records are likewise negative 
for any references to claimed stressors.  His military 
occupational specialty is listed as projection equipment 
repair.  He was stationed in Vietnam from June 1970 to March 
1971.  While in Vietnam, he was assigned to the 221st Sig Co.  
His duties were projection equipment repairman and senior 
sound projection repairmen.  His awards and decorations did 
not include any which are given exclusively for combat 
service.  

The Veteran first submitted a claim for service connection 
for PTSD in October 2006.  In March 2006, he submitted an 
examination report from a private physician reflecting a 
diagnosis of PTSD.  The report reflects that the Veteran 
reported several claimed stressors, including being in a 
combat photography unit in Vietnam, being subjected to an 
enemy attack during his first hour in Vietnam, being present 
for rocket and mortar attacks with "sappers" coming under 
the wire at night.  He recounted one incident in which a 
sapper was caught and taken to an emergency room with profuse 
bleeding due to having been castrated.  He also reported an 
incident in which he saw an American soldier with his guts 
hanging out.  He further reported seeing many kids who were 
severely burned by napalm, some of them with their faces 
missing or a big whole where their face should be.  He stated 
that he was sent into the field were he was shot at many 
times.  He also recounted an incident in which a C-130 plane 
he was in had the bomb-bay doors open during flight, causing 
the plane to lose altitude to the point that leaves from 
trees were coming into the plane.  He reported another 
incident in which VC attacked in large numbers, and a Cobra 
helicopter fired at people only 30 feet away from where he 
was sleeping.  In that private examination report, there was 
no mention of a personal or sexual assault in service.  

The Board notes that the Veteran's service records do not 
show that the Veteran experienced combat while in Vietnam.  
Since the Veteran did not engage in combat, service 
connection for PTSD requires verification of any alleged in-
service stressors.  

The Veteran has presented a printout from an internet article 
regarding the history of the 221st Signal Company.  In the 
history, it was noted that the company occupied an area 
equivalent to a large city block near the center of the Long 
Binh Post.  The history does not contain any mention of that 
facility having been attacked.  The report notes that 
photographers sometimes had duty in combat zones with some 
photographers being wounded or killed.  The Board notes, 
however, that the Veteran's documented duties in service were 
not as a photographer, but rather as an equipment repairman.  

The Board has considered the lay statements submitted by the 
Veteran from a friend.  The letters indicated that the friend 
was also assigned to the same unit as the Veteran, and he 
reported that the Veteran's account of experiences in Vietnam 
were accurate.  The Board notes that the accounts provided by 
this person differ somewhat from the accounts provided by the 
Veteran.  For example, in his account of the attack by the 
moped riding punks, the Veteran did not mention any one else 
being present, and he stated that the attackers fled after 
the Veteran hit one of them.  On the other hand, in the 
account provided by the other serviceman, he stated that he 
and the Veteran were together when the attack occurred, and 
that the attackers dispersed after he fired rounds from his 
45 caliber gun.  Discrepancies such as these greatly reduce 
the credibility of the accounts.    

In order to attempt to very the Veterans' claimed stressors, 
the RO contacted the service department.  In response it was 
noted that the Morning Reports of the 221st Signal Company 
for June 1970 as well as Operational Reports-Lessons Learned 
(OR-LL) , were reviewed.  The OR-LL did not document any 
attacks during the reporting period.  It was noted that there 
was an attack on a different unit located at Long Bihn, but 
there were no casualties.  It was also noted that yet another 
unit had a fire of unknown origin but again no causalities 
were reported.  

In this case, there is no evidence contemporary to the 
Veteran's service that corroborates his alleged stressors.  
The service medical records do not indicate that the Veteran 
had any psychiatric problems or that he experienced an 
assault.  Contrary to the Veteran's contentions, the service 
personnel records do not corroborate the Veteran's claimed 
stressor.  The personnel records also do not indicate that 
the Veteran had sudden behavior changes.  

The Board finds that the service medical records and service 
personnel records are more probative than the Veteran's 
contentions and more probative than the statements of the 
Veteran's friend.  The most probative evidence of record 
weighs against the Veteran's claim that he experienced a 
stressor during service.  Since there is no credible 
supporting evidence of the Veteran's claimed in-service 
stressor, the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


